DETAILED ACTION
Claim Objections
Claims 1-19 are objected to because of the following informalities:
Regarding claim 1, line 6’s “and” is objected for being redundant to claim 1, line 21’s “and”.
Thus, claims 2-9 are objected for depending on claim 1.
Further regarding claim 6, the infinitives of “to…determining and fitting…calculating…and fitting” are objected for being improper and ought be as a base-form verb: “to…determine[[ing]] and fit[[ing]]…calculate[[ing]]…and fit[[ting]]”.
Further regarding claim 6, line 3’s “the control object captured” is objected for truncating claim 1, line 13’s “the control object from the captured images”.
Thus, claims 7-9 are further objected for depending on claim 6.  
Regarding claim 10, lines 4,13’s “and” (two ANDs) are objected for being redundant to claim 10, line 17’s “and”.
Thus, claims 11-18 are objected for depending on claim 10.
Further regarding claim 15, claim 15 is objected similarly as claim 6 is objected for the improper infinitives and the truncation of claim 1, line 13’s “the control object from the captured images”.
Thus, claims 16-17 are further objected for depending on claim 15.  
Regarding claim 19, lines 3,13’s “and” (two ANDs) are objected for being redundant to claim 18, line 17’s “and”.

Appropriate correction is required.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Regarding claims 1-19, 35 USC 112(f) is not invoked in claims 1-19.















Claims 1’s,10’s and 19’s “whenever” limitation are each interpreted as a contingent limitation via MPEP 2111.04: 
II.    CONTINGENT LIMITATIONS
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14.
See also MPEP § 2143.03.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over patent claim 1 of U.S. Patent No. 10,767,982. Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific patent claim 1 anticipates the broader application claim 1.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over patent claim 1 of U.S. Patent No. 10,767,982. Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific patent claim 1 anticipates the broader application claim 2.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over patent claim 2 of U.S. Patent No. 10,767,982. Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific patent claim 2 anticipates the broader application claim 3.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over patent claim 4 of U.S. Patent No. 10,767,982. Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific patent claim 4 anticipates the broader application claim 4.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over patent claim 3 of U.S. Patent No. 10,767,982. Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific patent claim 3 anticipates the broader application claim 5.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over patent claim 5 of U.S. Patent No. 10,767,982. Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific patent claim 5 anticipates the broader application claim 6.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over patent claim 6 of U.S. Patent No. 10,767,982. Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific patent claim 6 anticipates the broader application claim 7.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over patent claim 8 of U.S. Patent No. 10,767,982. Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific patent claim 8 anticipates the broader application claim 8.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over patent claim 7 of U.S. Patent No. 10,767,982. Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific patent claim 7 anticipates the broader application claim 9.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over patent claim 9 of U.S. Patent No. 10,767,982. Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific patent claim 9 anticipates the broader application claim 10.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over patent claim 9 of U.S. Patent No. 10,767,982. Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific patent claim 9 anticipates the broader application claim 11.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over patent claim 10 of U.S. Patent No. 10,767,982. Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific patent claim 10 anticipates the broader application claim 12.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over patent claim 12 of U.S. Patent No. 10,767,982. Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific patent claim 12 anticipates the broader application claim 13.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over patent claim 11 of U.S. Patent No. 10,767,982. Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific patent claim 11 anticipates the broader application claim 14.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over patent claim 13 of U.S. Patent No. 10,767,982. Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific patent claim 13 anticipates the broader application claim 15.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over patent claim 14 of U.S. Patent No. 10,767,982. Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific patent claim 14 anticipates the broader application claim 16.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over patent claim 15 of U.S. Patent No. 10,767,982. Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific patent claim 15 anticipates the broader application claim 17.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over patent claim 16 of U.S. Patent No. 10,767,982. Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific patent claim 16 anticipates the broader application claim 18.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over patent claims 1 and 9 of U.S. Patent No. 10,767,982. Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific patent claims 1 and 8 anticipate the broader application claim 19.









































Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 19 and 1-5 and 10-14 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Syeda-Mahmood et al. (Recognizing action events from multiple viewpoints).
Regarding claim 19, Syeda discloses a method for executing a gesture command, the method including: 
receiving a result (via any “ing” word as disclosed by Syeda) of analyzing (via “detecting and recognizing action events” “in image and video content analysis”, pg. 64,lcol, last S) a gesture (said action “or gesture”1, pg. 64, lcol, 1st para, last S); and 








interpreting (via “Automatic interpretation”, pg. 64, lcol, 1st para, 4th S, and comprised by a “human-computer interaction” pg. 64, lcol, 1st para, last S and “our action recognition algorithm”, pg. 65, rcol, 1st ful para, last S) as an instruction the received result; the result obtained from another2 program (comprised by “an earlier implementation of the matching algorithm”, pg. 69, rcol, last S) executing on a processor (comprised by “recog-nition”3, Abstract, 1st S) from analysis (via said video analysis) of differences in positions (as indicated in fig. 1:Pac-Man shape on the right is lower than on the left in positional space and in positional time) of fit (via “matches…cylinders”4, pg. 66, 3 Recognizing actions using action cylinders, 2nd S) closed curves (via Pac-Man shapes in fig. 1) to5 (via the verb of “an-alyze spatio-temporal patterns”, pg. 64, rcol, 1st ful para, 3rd S, as shown in fig. 1:Pac-Man patterns) tracked (via Reducing search in correspondence through tracking, pg. 68, expressing the result of the verb track) motion (comprised by said “tracking”) of a control object (or “dancing hand” in label (a) of fig. 3, pg. 72) while making a gesture (i.e., an action) in a 3D space (in said fig. 1) including repeatedly (or recursively comprised by said algorithm6 corresponding to bullets 1-8 in page 69): 


obtaining captured images (as indicated in fig. 1’s four Pac-Man shapes) of a (dancing-hand) control object moving in 3D space captured from at least two geometrically distinct predetermined vantages (see title);
calculating observed edges (via “An edge detector”, pg. 69, lcol, 1st ful S) of the control object from the captured images (or “each frame image”, pg. 69, lcol, 1st ful S); 
fitting closed curves (via said “matches…cylinders” or “matching…of the cross-sections”, pg. 68, 3.2 Handling non-rigid and articulated object motion, last S) to (to is expressing aim) the observed edges (or Pac-Man feature “corners”, pg. 66, lcol, 1st ful para, penult S, resulting in “corresponding cross-sections”, pg. 65, lcol, last S, as shown in fig. 1: corresponding-corner-Pac-Man cross-sections) of the (dancing-hand) control object (forming dancing Pac-Man cross-sections) as captured in the images by selecting the closed curve (or said mouth “corners” thereof via “Pick three salient features…in cross-section S’(t0)”, pg. 69, Matching algorithm, bullet 4) from7 (comprised by said “Pick three”8) a family9 (or a group comprised by said “Pick three”) of similar closed curves (as shown in fig. 1:similar dancing-hand Pac-Mans) that (i.e., said similar dancing-Pac-Mans) fit (via said “matching…of the cross-sections”) the observed edges (via said mouth “corners” as detected) of the control object as captured using an assumed parameter (or any math-variable in fig. 1); and
whenever the control (comprised by “human-computer interaction” “gestures”, pg. 64, lcol, 1st para, last S) object is a complex (via “all complex action types”, pg. 65, lcol, last para, 3rd S) control object that includes a palm and multiple fingers (via said fig. 3: “a dancing hand”, label (a) of fig. 3), applying actions including obtaining captured images, calculating observed edges, and fitting (via said “corresponding cross-sections” and “matching…of the cross-sections”) closed curves (via said dancing Pac-Mans comprised by figure 1’s “Generalized cylinder”) to construct (via “animating…to reconstruct an action sequence”, pg. 70, lcol, 1st para, last S) multiple fingers (via fig. 3(a): “a dancing hand”, in the label (a) of fig. 3, as reconstructed via animation) of control object appendages (comprised by said dancing Pac-Man hand: this whole “whenever” limitation falls outside of the broadest reasonable interpretation of claim 19 via contingent limitations; thus, mapping Syeda’s teachings to this contingent limitation of claim 19 is not necessary under the broadest reasonable interpretation); and 
fitting (via said “corresponding cross-sections” and “matching…of the cross-sections”) cross sections (via said dancing Pac-Mans) of a palm (via said “dancing hand”) to observed edges (or other dancing hands as represented by the cross-section blobs in fig. 3(a)(b)) of a palm as captured in the images.






Regarding claim 1, claim 1 is rejected the same as claim 19. Thus, argument presented in claim 19 is equally applicable to claim 1. Thus, Syeda discloses a system of recognizing gestures from a control object moving in three dimensional (3D) space, the system including: 

one or more processors coupled to a memory (comprised by said algorithm), the memory loaded with computer instructions that, when executed by the one or more processors, implement actions including: 

receiving a result of analyzing a gesture; and 

interpreting the received result as an instruction to perform an operation, 

wherein the received result is obtained from another program, which is executed on a processor, to analyze differences in positions of fit closed curves to tracked motion of a control object making a gesture in a 3D space by repeatedly: 

obtaining captured images of a control object moving in 3D space captured from at least two geometrically distinct predetermined vantages;

calculating observed edges of the control object from the captured images; 

fitting closed curves to the observed edges of the control object as captured in the images by selecting the closed curve from a family of similar closed curves that fit the observed edges of the control object as captured using an assumed parameter; 

whenever the control object is a complex control object that includes a palm and multiple fingers, applying actions including obtaining captured images, calculating observed edges, and fitting closed curves to construct multiple fingers of control object appendages; and 

fitting cross sections of a palm to observed edges of a palm as captured in the images.






Regarding claim 2, Syeda discloses the system of claim 1, the result further including substituting (via any mathematical symbol as disclosed in Syeda of a substitution variable10) one or more fitted parameters (via any math symbol as disclosed in Syeda) of a first fitted closed curve for one or more of the observed edges and the assumed parameter (via any math symbol as disclosed in Syeda) when fitting (or matching) an adjacent second closed curve.
Regarding claim 3, Syeda discloses the system of claim 1, further configured to use a first fitted closed curve (via said cross-section) to filter11 (via “top n”12, pg. 70, Action recognition performance, 3rd S) fits (or database matches) of additional closed curves (in said database).
Regarding claim 4, Syeda discloses the system of claim 1, further including:
repeatedly applying (via said “recursively”) actions including obtaining captured images, calculating observed edges (or said mouth “corners”), and fitting closed curves (via said matching cross sections) actions of claim 1 over time (via fig. 1: time ”t”); and 
calculating motion (as shown in fig. 1) of the control object over time based on differences between modeled13 (via “we model actions as shapes through action cylinders”, pg. 65, rcol, 1st ful para, 2nd S) locations (via fig. 1: “x” and “y” comprised by said “we model”) of the control object over time (said via fig. 1: time ”t”).
Regarding claim 5, Syeda discloses the system of claim 3, further including:
repeatedly applying (via said “recursively”) actions including obtaining captured images, calculating observed edges (or said mouth “corners”), fitting closed curves (via said matching cross sections) and using a first fitted (or cross-section-matched) closed curve to filter (via said “top n”) fits (said database matches) of additional closed curves (in said database) actions of claim 3 over time (said via fig. 1: time ”t”); and 
calculating motion (via motion point T(t) via “as an object under-goes motion, a point P(t)”, pg. 65 2 Modeling actions as shapes, 2nd para,1st S) of a complex control object over time based on differences (comprised by said “under-goes motion” as shown in fig. 1) between modeled (via said “we model actions as shapes through action cylinders”) locations (said via fig. 1: “x” and “y” comprised by said “we model”) of a complex control object over time (said via fig. 1: time ”t”).











Regarding claim 10, claim 10 is rejected the same as claims 1 and 19. Thus, argument presented in claims 1 and 19 is equally applicable to claim 10 and vice versa. Thus, Syeda discloses claim 10 of A non-transitory computer readable medium (comprised by “implementation of the matching algorithm”, pg. 69, rcol, last S) storing a plurality of instructions for programming one or more processors, the instructions, when executed on the one or more processors, implementing actions including:
receiving a result of analyzing a gesture; and interpreting as an instruction the received result; the result obtained from another program executing on a processor from analysis of differences in positions of fit closed curves to tracked motion of a control object while making a gesture in a 3D space including repeatedly: 
obtaining captured images of a control object moving in 3D space captured from at least two geometrically distinct predetermined vantages; 
calculating observed edges of the control object from the captured images; 
fitting closed curves to the observed edges of the control object as captured in the images by selecting the closed curve from a family of similar closed curves that fit the observed edges of the control object as captured using an assumed parameter; and
whenever the control object is a complex control object that includes a palm and multiple fingers, applying actions including obtaining captured images, calculating observed edges, and fitting closed curves actions to construct multiple fingers of control object appendages; and 
fitting cross sections of a palm to observed edges of a palm as captured in the images.

Regarding claim 11, claim 11 is rejected the same as claim 2. Thus, argument presented in claim 2 is equally applicable to claim 11 and vice versa. Thus, Syeda discloses claim 11 of The non-transitory computer readable medium of claim 10, further including: substituting one or more fitted parameters of a first fitted closed curve for one or more of the observed edges and the assumed parameter when fitting an adjacent second closed curve.
Regarding claim 12, claim 12 is rejected the same as claim 3. Thus, argument presented in claim 3 is equally applicable to claim 12 and vice versa. Thus, Syeda discloses claim 12 of The non-transitory computer readable medium of claim 10, further configured to use a first fitted closed curve to filter fits of additional closed curves to contiguous cross-sections.
Regarding claim 13, claim 13 is rejected the same as claim 4. Thus, argument presented in claim 4 is equally applicable to claim 13 and vice versa. Thus, Syeda discloses claim of The non-transitory computer readable medium of claim 10, further including storing a plurality of instructions for programming one or more processors to track motion of a control object appendage in 3D space, the instructions, when executed on the one or more processors, implementing actions including: 
repeatedly applying actions including obtaining captured images, calculating observed edges, and fitting closed curves actions of claim 10 over time; and 
calculating motion of the control object over time based on differences between modeled locations of the control object over time.
Regarding claim 14, claim 14 is rejected the same as claim 5. Thus, argument presented in claim 5 is equally applicable to claim 14 and vice versa. Thus, Syeda discloses claim 14 of The non-transitory computer readable medium of claim 12, further including storing a plurality of instructions for programming one or more processors to locate a complex control object in 3D space, the instructions, when executed on the one or more processors, implementing actions including: 
repeatedly applying actions including obtaining captured images, calculating observed edges, fitting closed curves and using a first fitted closed curve to filter fits of additional closed curves actions of claim 12 over time; and 
calculating motion of a complex control object over time based on differences between modeled locations of a complex control object over time.







Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 6-8 and 15-18 are allowable pending the claim objection of claims 1-19 the double patenting rejection of claims 1-19 because the prior art does not anticipate or render obvious claims 6’s and 15’s fitting a circle when considered as a whole. For example:
Syeda-Mahmood et al. (Recognizing action events from multiple viewpoints) does not teach:
a)	“fitting a circle selected”;
b)	“calculating three co planar tangents to”; and
c)	“fitting a circle to…using at least the three co planar tangents”.
	Instead Syeda teaches fitting or matching a selected cross-section to a cross-section via “corresponding features from corresponding cross-sections”, pg. 65, lcol, last S.
Studer14  or  ウルス−ペーター シュトゥーダー  (JP 2010-523948 A) is pertinent for fitting a circle with tangents as shown below in “Figur 5.”; however, Studer is teaching non-analogous art, wires and laser scanners (see machine translation’s Abstract):

	
	
    PNG
    media_image3.png
    1066
    916
    media_image3.png
    Greyscale



Mateos (A CAMERA CALIBRATION TECHNIQUE USING TARGETS
OF CIRCULAR FEATURES) teaches fitting or matching a circle to an ellipse via fig. 4: “ELLIPSE MATCHING AND FEATURE POINT CALCULATION”:

    PNG
    media_image4.png
    647
    1099
    media_image4.png
    Greyscale











	Mateos also teaches tangents of a circle for circle fitting or matching as shown in fig. 5:

    PNG
    media_image5.png
    513
    1144
    media_image5.png
    Greyscale

	However, the combination of Syeda with Mateos would not result in claim 6. Instead the combination would result in a calibrated camera used for creating the dancing-hand-action cylinder of Syeda. Modifying Syeda’s dancing-hand-action cylinder itself, such as the parallel circles making up the twisted-dancing-hand-action cylinder, with the above camera-calibration circles of Mateos appears more directed to improper hindsight than what the art teaches to one of ordinary skill in imaging and dancing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS ROSARIO/Examiner, Art Unit 2667 

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667                                                                                                                                                                                                                                                                                                                                                                                                               


    
        
            
        
            
    

    
        1 “or” (Dictionary.com): (used to connect alternative terms for the same thing):
        the Hawaiian, or Sandwich, Islands.
        2 “another” (Dictionary.com): adjective: being one more or more of the same; further; additional:
        another piece of cake.
        3 “recognition” (Dictionary.com): the automated conversion of information, as words or images, into a form that can be processed by a machine, especially a computer or computerized device.: Compare optical character recognition, pattern recognition.
        4 “match” (Dictionary.com): verb (used with object): to fit together, as two things: to match the pieces of a puzzle.
        5 “to” (Dictionary.com): (used for expressing aim, purpose, or intention): going to the rescue.    
        6 “algorithm” (Dictionary.com): Computers. an ordered set of instructions recursively applied to transform data input into processed data output, as a mathematical solution, descriptive statistics, internet search engine result, or predictive text suggestions.
        7 “from” (Dictionary.com): (used to indicate source or origin):to come from the Midwest; to take a pencil from one's pocket.
        8 “Pick”(Dictionary.com): to choose or select from among a group: to pick a contestant from the audience.
        9 “family” (Dictionary.com) a group of people or things that are related by common characteristics, features, or properties: the family of romantic poets; the halogen family of elements.
        10 “variable” (Dictionary.com): Mathematics, Computers.
        a	a quantity or function that may assume any given value or set of values.
        b	a symbol that represents this.
        wherein “represents” is defined:
        to stand or act in the place of, as a substitute, proxy, or agent does:
        He represents the company in Boston.
        11 “filter” (Dictionary.com): A computer software program that selectively screens out incoming information.
        12 “top” (Dictionary.com): noun: the best or choicest part: the top of all creation.
        13 “modeled” (Dictionary.com): to form or plan according to a model.
        14
    PNG
    media_image2.png
    471
    1002
    media_image2.png
    Greyscale